Citation Nr: 1409839	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as due to a service-connected disorder.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as due to a service-connected disorder.

3.  Entitlement to service connection for headaches, to include as due to a 
service-connected disorder.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986, and from March 1987 to February 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    

The appeal is remanded to the Department of Veterans Affairs Regional Office.

REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for a back, neck, and headache disorder is warranted.  In statements submitted in support of his claim, the Veteran contends that his chronic back pain originated during active duty service.  Further, he contends that his chronic neck pain is due to his back injury in service, and his headache disorder is related to pain in his back, neck, and left shoulder.  

A July 1984 service treatment report stated that the Veteran was treated for a "pulled muscle" in his back.  Specifically, the Veteran complained of pain in his upper back on his right side.  Upon physical examination, the Veteran exhibited good range of motion, pain when coming up from forward bend, pain when moving his right arm, and mild tenderness.  

A March 2006 private treatment report noted an assessment of chronic neck pain, chronic back pain, thoracic kyphosis, and degenerative disc disease of the cervical spine.  The Veteran's private treating physician, Dr. S.H., stated the following: "Do feel that this is related to his previous injury that he sustained while he was in active duty."  Although Dr. S.H. noted that the Veteran reported ongoing back pain since service, as well as post-service employment as a city employee, which involved bending and twisting throughout the day, Dr. S.H. did not provide a sufficient rationale for the conclusion that the Veteran's current disorder was related to any incident in service 22 years previously.  

A December 2006 private treatment report noted an assessment of cervicogenic headaches secondary to cervical disc disease and severe degenerative disc disease at C5-C6.  

The Veteran was afforded a VA spine examination in August 2010.  The examiner concluded that the Veteran's claimed back condition was "less likely as not caused by or a result of military service."  Further, the examiner concluded that since the claimed back condition was found not related to military service, "...opinions regarding the claimed secondary conditions affecting the left shoulder, neck and headaches are rendered moot."  The examiner explained the basis for this conclusion, noting that according to medical literature, the injury that the Veteran sustained in service would be classified as an acute muscular condition that was treated appropriately.  The examiner stated that the Veteran separated from service with an honorable discharge, rather than a medical discharge; had no private medical evidence supporting his claimed back fracture; and had no private medical evaluation or treatment between 1984 and 2006.

In a November 2010 addendum, the examiner indicated that while the Veteran's service treatment records showed evidence of a "pulled back muscle," a review of the service treatment records did not show evidence of trauma or injury to the back in July 1984.  The examiner also indicated that a review of newly submitted private medical records showed a subjective reporting of a military injury in July 1984.  

The August 2010 examination and November 2010 addendum are inadequate for purposes of adjudicating the appeal.  First, the VA examiner relied too heavily on the absence of medical treatment and did not adequately address the Veteran's assertions of ongoing back pain since active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a Veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a Veteran's statements are competent evidence of what comes through the senses).  Second, the VA examiner provided no diagnosis or an indication that diagnostic testing was performed.  Finally, the VA examiner failed to provide an opinion as to whether the Veteran's compression injury was related to his pulled back muscle in service.    
In a March 2011 letter, Dr. J.M. indicated that he had intermittently treated the Veteran since June 2002 and that the Veteran had reported ongoing orthopedic problems, which the Veteran stated had originated from an injury he sustained while serving in the military.  Dr. J.M. noted that the Veteran presented with "significant muscle spasms in the thoracic spine at almost every visit."  Dr. J.M. also noted that diagnostic testing revealed compression injuries in the lower thoracic spine, significant degeneration change at C5-C6 and C6-C7, and kyphotic from C2-C5.  Taking into account the Veteran's statement that he experienced mid-back pain in service, Dr. J.M. concluded that based upon his experience, it was "...somewhat common for compression injuries to only be evident once sufficient time for swelling and inflammation to occur has passed."  Further, Dr. J.M. concluded that "injuries of this type in the thoracic spine can alter normal biomechanics for the entire spine and can therefore undoubtedly be related to his cervical condition as well."  However, there is no indication Dr. J.M. reviewed the Veteran's service treatment records in forming his conclusion.

In light of these deficiencies, the case must be remanded in order for the Veteran to be afforded another VA examination to determine whether any back, neck, or headache disorder began in service, is otherwise related to service, or is proximately due to or aggravated by the Veteran's service-connected disabilities, to specifically include a left shoulder disorder.      

In light of the Veteran's left shoulder service-connected status, the Veteran has not been afforded notice of the evidence necessary to establish service connection under 38 C.F.R. § 3.310, nor has the RO had the opportunity to consider the claim on this basis in the first instance.  Thus, during the course of the remand, corrective notice should be sent to the Veteran, and the RO should consider the Veteran's claim on a secondary basis.    

The Board finds that a remand is also necessary so that additional records may be associated with the claims file.  In this regard, the Board observes that in a March 2011 letter, Dr. J.M. referenced an October 2009 x-ray which has not been associated with the claims file.  These records, as well as any other relevant VA or non-VA treatment records, should be obtained and considered by the RO prior to appellate review.   

Accordingly, the case is remanded for the following actions:

1. The RO must provide the Veteran and his representative with notice of the information or evidence needed to establish service connection for the claims on appeal on a secondary basis.  

2. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any relevant VA or non-VA treatment records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. An additional addendum to the August 2010 examination must be provided to determine whether any diagnosed back or neck disorder found is related to the Veteran's military service or to a service-connected disorder.  If the examiner that conducted the August 2010 examination is no longer available, another appropriate physician must provide the opinions.  If the examiner deems another examination is necessary to provide the opinions, an examination must be scheduled.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed back or neck disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed back or neck disorder is due to or aggravated by any service-connected disorder, to specifically include his service-connected musculoligamentous strain of the left shoulder.  In providing these opinions, the examiner must consider and discuss the previous private opinions provided by Drs. J.M. and S.H.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The Veteran must be afforded an appropriate VA examination to determine whether a headache disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether a headache disorder is related to the Veteran's active duty service.  The examiner must also state whether a headache disorder is due to or aggravated by the Veteran's service-connected musculoligamentous strain of the left shoulder and tinnitus.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After the development requested has been completed, the RO must review the medical reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

7. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the Veteran's claims file since the May 2011 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

